TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00654-CR




                                 Ricky Joe Freeland, Appellant

                                                 v.

                                   The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 52,195, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



               Appellant Ricky Joe Freeland pleaded guilty to aggravated assault. See Tex. Pen.

Code Ann. § 22.02(b)(3) (West 1994) (retaliation against witness or prospective witness). At his

subsequent sentencing hearing, the court imposed a sentence of life imprisonment.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.

State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.

1969). A copy of counsel’s brief was delivered to appellant, and appellant was advised of his right

to examine the appellate record and to file a pro se brief. No pro se brief has been filed.
We have reviewed the record and counsel’s brief and agree that the appeal is frivolous and without

merit. We find nothing in the record that might arguably support the appeal. Counsel’s motion to

withdraw is granted.

               The judgment of conviction is affirmed.




                                     __________________________________________

                                     Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Affirmed

Filed: April 11, 2002

Do Not Publish




                                                2